


EXHIBIT 10.22

Master Subscription Agreement

SALESFORCE.COM TERMS OF USE:

BY CLICKING THE “I ACCEPT” BUTTON DISPLAYED AS PART OF THE ORDERING PROCESS, YOU
AGREE TO THE FOLLOWING TERMS AND CONDITIONS (THE “AGREEMENT”) GOVERNING YOUR USE
OF SALESFORCE.COM’S ONLINE SERVICE, INCLUDING OFFLINE COMPONENTS (COLLECTIVELY,
THE “SERVICE”). IF YOU ARE ENTERING INTO THIS AGREEMENT ON BEHALF OF A COMPANY
OR OTHER LEGAL ENTITY, YOU REPRESENT THAT YOU HAVE THE AUTHORITY TO BIND THE
SUCH ENTITY TO THESE TERMS AND CONDITIONS, IN WHICH CASE THE TERMS “YOU” OR
“YOUR” SHALL REFER TO SUCH ENTITY. IF YOU DO NOT HAVE SUCH AUTHORITY, OR IF YOU
DO NOT AGREE WITH THESE TERMS AND CONDITIONS, YOU MUST SELECT THE “I DECLINE”
BUTTON AND MAY NOT USE THE SERVICE.

Welcome

As part of the Service, salesforce.com will provide you with use of the Service,
including a browser interface and data encryption, transmission, access and
storage. Your registration for, or use of, the Service shall be deemed to be
your agreement to abide by this Agreement including any materials available on
the salesforce.com website incorporated by reference herein, including but not
limited to salesforce.com’s privacy and security policies. For reference, a
Definitions section is included at the end of this Agreement

The Service is offered in several editions:

 * Unlimited Edition
 * Enterprise Edition
 * Professional Edition
 * Group Edition Featuring Google AdWords
 * Salesforce Personal Edition (free for one individual user)

In addition, we offer a 30-day free trial of our Professional Edition and a
7-day free trial of our Group Edition Featuring Google AdWords with no further
obligation. Please see our website for feature differences between the various
editions.

1. Privacy & Security; Disclosure

Salesforce.com’s privacy and security policies may be viewed at
http://www.salesforce.com or http://www.salesforce.com.ie/ (EMEA).
Salesforce.com reserves the right to modify its privacy and security policies in
its reasonable discretion from time to time. Individual users (other than
Salesforce Personal Edition users), when they initially log in, will be asked
whether or not they wish to receive marketing and other non-critical
Service-related communications from salesforce.com from time to time. They may
opt out of receiving such communications at that time or at any subsequent time
by changing their preference under Personal Setup. Salesforce Personal Edition
users will not have the option of opting out unless they terminate their
Salesforce Personal Edition account with salesforce.com. Note that because the
Service is a hosted, online application, salesforce.com occasionally may need to
notify all users of the Service (whether or not they have opted out as described
above) of important announcements regarding the operation of the Service. If you
become a paying customer of the Service, you agree that salesforce.com can
disclose the fact that you are a paying customer and the edition of the Service
that you are using.

--------------------------------------------------------------------------------




2. License Grant & Restrictions

Salesforce.com hereby grants you a non-exclusive, non-transferable, worldwide
right to use the Service, solely for your own internal business purposes,
subject to the terms and conditions of this Agreement. All rights not expressly
granted to you are reserved by salesforce.com and its licensors.

You may not access the Service if you are a direct competitor of salesforce.com,
except with salesforce.com’s prior written consent. In addition, you may not
access the Service for purposes of monitoring its availability, performance or
functionality, or for any other benchmarking or competitive purposes.

You shall not (i) license, sublicense, sell, resell, transfer, assign,
distribute or otherwise commercially exploit or make available to any third
party the Service or the Content in any way; (ii) modify or make derivative
works based upon the Service or the Content; (iii) create Internet “links” to
the Service or “frame” or “mirror” any Content on any other server or wireless
or Internet-based device; or (iv) reverse engineer or access the Service in
order to (a) build a competitive product or service, (b) build a product using
similar ideas, features, functions or graphics of the Service, or (c) copy any
ideas, features, functions or graphics of the Service. User licenses cannot be
shared or used by more than one Individual User but may be reassigned from time
to time to new Users who are replacing former Users who have terminated their
employment or otherwise changed job status or function and no longer use the
Service.

You may use the Service only for your internal business purposes and shall not:
(i) send spam or otherwise duplicative or unsolicited messages in violation of
applicable laws; (ii) send or store infringing, obscene, threatening, libelous,
or otherwise unlawful or tortious material, including material harmful to
children or violative of third party privacy rights; (iii) send or store
material containing software viruses, worms, Trojan horses or other harmful
computer code, files, scripts, agents or programs; (iv) interfere with or
disrupt the integrity or performance of the Service or the data contained
therein; or (v) attempt to gain unauthorized access to the Service or its
related systems or networks.

Certain editions of the Service offer integration capabilities via an
application programming interface, or API. The number of API calls you can make
per account is limited as follows (excluding calls resulting from use of
salesforce.com client applications, such as Offline Edition, and
salesforce.com-certified AppExchange applications):

 * Enterprise Edition (and Professional Edition with API access add-on): 1,000
   calls/day/User (aggregated over all Users under the account), up to an
   aggregate maximum of 1,000,000 calls/day/account.

3. Your Responsibilities

You are responsible for all activity occurring under your User accounts and
shall abide by all applicable local, state, national and foreign laws, treaties
and regulations in connection with your use of the Service, including those
related to data privacy, international communications and the transmission of
technical or personal data. You shall: (i) notify salesforce.com immediately of
any unauthorized use of any password or account or any other known or suspected
breach of security; (ii) report to salesforce.com immediately and use reasonable
efforts to stop immediately any copying or distribution of Content that is known
or suspected by you or your Users; and (iii) not impersonate another
salesforce.com user or provide false identity information to gain access to or
use the Service.

--------------------------------------------------------------------------------




4. Account Information and Data

Salesforce.com does not own any data, information or material that you submit to
the Service in the course of using the Service (“Customer Data”). You, not
salesforce.com, shall have sole responsibility for the accuracy, quality,
integrity, legality, reliability, appropriateness, and intellectual property
ownership or right to use of all Customer Data, and salesforce.com shall not be
responsible or liable for the deletion, correction, destruction, damage, loss or
failure to store any Customer Data. In the event this Agreement is terminated
(other than by reason of your breach), salesforce.com will make available to you
a file of the Customer Data within 30 days of termination if you so request at
the time of termination. Salesforce.com reserves the right to withhold, remove
and/or discard Customer Data without notice for any breach, including, without
limitation, your non-payment. Upon termination for cause, your right to access
or use Customer Data immediately ceases, and salesforce.com shall have no
obligation to maintain or forward any Customer Data.

5. Intellectual Property

Salesforce.com alone (and its licensors, where applicable) shall own all right,
title and interest, including all related Intellectual Property Rights, in and
to the Salesforce.com Technology, the Content and the Service and any
suggestions, ideas, enhancement requests, feedback, recommendations or other
information provided by you or any other party relating to the Service. This
Agreement is not a sale and does not convey to you any rights of ownership in or
related to the Service, the Salesforce.com Technology or the Intellectual
Property Rights owned by salesforce.com. The salesforce.com name, the
salesforce.com logo, and the product names associated with the Service are
trademarks of salesforce.com or third parties, and no right or license is
granted to use them.

6. Third Party Interactions

During use of the Service, you may enter into correspondence with, purchase
goods and/or services from, or participate in promotions of advertisers or
sponsors showing their goods and/or services through the Service. Any such
activity, and any terms, conditions, warranties or representations associated
with such activity, is solely between you and the applicable third party.
Salesforce.ecom and its licensors shall have no liability, obligation or
responsibility for any such correspondence, purchase or promotion between you
and any such third party. Salesforce.com does not endorse any sites on the
Internet that are linked through the Service. Salesforce.com provides these
links to you only as a matter of convenience, and in no event shall
salesforce.com or its licensors be responsible for any content, products, or
other materials on or available from such sites. Salesforce.com provides the
Service to you pursuant to the terms and conditions of this Agreement. You
recognize, however, that certain third-party providers of ancillary software,
hardware or services may require your agreement to additional or different
license or other terms prior to your use of or access to such software, hardware
or services.

Service features that interoperate with the Google AdWords program depend on the
continuing availability of the Google AdWods application programming interface
(“API”) and the program for use with the Services. If Google Inc. ceases to make
the Google AdWords API or program available on reasonable terms for the
Services, Salesforce.com may cease providing such Service features without
entitling you to any refund, credit, or other compensation.

7. Changes and Payment of Fees

You shall pay all fees or charges to your account in accordance with the fees,
charges, and billing terms in effect at the time a fee or charge is due and
payable. The initial charges will be equal to the current number of total User
licenses requested times the User license fee currently in effect. Payments must
be made annually in advance unless otherwise mutually agreed upon in an Order
Form or through the Online Order Center. All payment obligations are
noncancelable and all amounts paid are nonrefundable. You are responsible for
paying all User licenses ordered for the entire License Term, whether or not
such User licenses are actively used. You must provide salesforce.com with valid
credit card or approved purchase order information as a condition to signing up
for the Service. An authorized License Administrator may add licenses by
executing an additional written Order Form or using the Online Order Center.
Added licenses will be subject to the following: (i) added licenses will be
coterminous with the preexisting License Term (either Initial Term or renewal
term); (ii) the license fee for the added licenses will be the then current,
generally applicable license fee; and (iii) licenses added in the middle of a
billing month will be charged in full for that billing month. Salesforce.com
reserves the right to modify its fees and charges and to introduce new charges
at any time, upon at least 30 days prior notice to you, which notice may be
provided by e-mail. All pricing terms are confidential, and you agree not to
disclose them to any third party.

--------------------------------------------------------------------------------




8. Excess Data Storage Fees

The maximum disk storage space provided to you at no additional charge is (i) 5
MB per User license for Salesforce Personal Edition, (ii) 1 GB per 5-User
license package for Group Edition Featuring Google AdWords, or (iii) the greater
of 1 GB or an aggregate of 20 MB per User license, for Professional and
Enterprise Edition. If the amount of disk storage required exceeds these limits,
you will be charged the then-current storage fees. Salesforce.com will use
reasonable efforts to notify you when the average storage used per license
reaches approximately 90% of the maximum; however, any failure by salesforce.com
to so notify you shall not affect your responsibility for such additional
storage charges. Salesforce.com reserves the right to establish or modify its
general practices and limits relating to storage of Customer Data.

9. Billing and Renewal

Salesforce.com charges and collects in advance for use of the Service.
Salesforce.com will automatically renew and bill your credit card or issue an
invoice to you each year on the subsequent anniversary or as otherwise mutually
agreed upon. The renewal charge will be equal to the then-current number of
total User licenses times the license fee in effect during the prior term,
unless salesforce.com has given you at least 30 days prior written notice of a
fee increase, which shall be effective upon renewal and thereafter. Fees for
other services will be charged on an as-quoted basis. Salesforce.com’s fees are
exclusive of all taxes, levies, or duties imposed by taxing authorities, and you
shall be responsible for payment of all such taxes, levies, or duties, excluding
only United States (federal or state) taxes based solely on salesforce.com’s
income.

You agree to provide salesforce.com with complete and accurate billing and
contact information. This information includes your legal company name, street
address, e-mail address, and name and telephone number of an authorized billing
contact and License Administrator. You agree to update this information within
30 days of any change to it. If the contact information you have provided is
false or fraudulent, salesforce.com reserves the right to terminate y access to
the Service in addition to any other legal remedies.

Unless salesforce.com in its discretion determines otherwise: (i) entities with
headquarters and a majority of users resident in the United States will be
billed in U.S. dollars and subject to U.S. payment terms and pricing schemes
(“U.S. Customers”); (ii) entities with headquarters and a majority of users
resident in Japan will be billed in Japanese yen and subject to Japanese payment
terms and pricing schemes (“Japanese Customers”); and (iii) all other entities
will be billed in U.S. dollars, Euros or local currency and be subject to either
U.S. or non-U.S. payment terms and pricing schemes at the discretion of
salesforce.com (“Non-U.S./Japan Customers”).

If you believe your bill is incorrect, you must contact us in writing within 60
days of the invoice date of the invoice containing the amount in question to be
eligible to receive an adjustment or credit.

--------------------------------------------------------------------------------




10. Non-Payment and Suspension

In addition to any other rights granted to salesforce.com herein, salesforce.com
reserves the right to suspend or terminate this Agreement and your access to the
Service if your account becomes delinquent (falls into arrears). Delinquent
invoices (accounts in arrears) are subject to interest of 1.0% per month on any
outstanding balance, or the maximum permitted by law, whichever is less, plus
all expenses of collection. You will continue to be charged for User licenses
during any period of suspension. If you or salesforce.com initiates termination
of this Agreement, you will be obligated to pay the balance due on your account
computed in accordance with the Charges and Payment of Fees section above. You
agree that salesforce.com may charge such unpaid fees to your credit card or
otherwise bill you for such unpaid fees.

Salesforce.com reserves the right to impose a reconnection fee in the event you
are suspended and thereafter request access to the Service. You agree and
acknowledge that salesforce.com has no obligation to retain Customer Data and
that such Customer Data may be irretrievably deleted if your account is 30 days
or more delinquent.

11. Termination upon Expiration/Reduction In Number of Licenses

This Agreement commences on the Effective Date. For Salesforce Personal Edition
licenses, the term is indefinite and may be terminated at any time in
salesforce.com’s sole discretion. For all other editions, the Initial Term will
be as you elect during the online subscription process or as otherwise mutually
agreed upon in an Order Form. Upon the expiration of the Initial Term, this
Agreement will automatically renew for successive renewal terms equal in
duration to the Initial Term (or one year, if the Initial Term is greater than
one year) at salesforce.com’s then current fees. Either party may terminate this
Agreement or reduce the number of licenses, effective only upon the expiration
of the then current License Term, by notifying the other party in writing at
least five (5) business days prior to the date of the invoice for the following
term. In the case of free trials, notifications provided through the Service
indicating the remaining number of days in the free trial shall constitute
notice of termination. In the event this Agreement is terminated (other than by
reason of your breach), salesforce.com will make available to you a file of the
Customer Data within 30 days of termination fi you so request at the time of
termination. You agree and acknowledge that salesforce.com has no obligation to
retain the Customer Data, and may delete such Customer Data, more than 30 days
after termination.

12. Termination for Cause

Any breach of your payment obligations or unauthorized use of the Salesforce.com
Technology or Service will be deemed a material breach of this Agreement.
Salesforce.com, in its sole discretion, may terminate your password, account or
use of the Service if you breach or otherwise fail to comply with this
Agreement. In addition, salesforce.com may terminate a free account at any time
in its sole discretion. You agree and acknowledge that salesforce.com has no
obligation to retain the Customer Data, and may delete such Customer Data, if
you have materially breached this Agreement, including but not limited to
failure to pay outstanding fees, and such breach has not been cured within 30
days of notice of such breach.

13. Representations & Warranties

Each party represents and warrants that it has the legal power and authority to
enter into this Agreement. Salesforce.com represents and warrants that it will
provide the Service in a manner consistent with general industry standards
reasonably applicable to the provision thereof and that the Service will perform
substantially in accordance with the online salesforce.com help documentation
under normal use and circumstances. You represent and warrant that you have not
falsely identified yourself nor provided any false information to gain access to
the Service and that your billing information is correct.

--------------------------------------------------------------------------------




14. Mutual Indemnification

You shall indemnify and hold salesforce.com, its licensors and each such party’s
parent organizations, subsidiaries, affiliates, officers, directors, employees,
attorneys and agents harmless from and against any and all claims, costs,
damages, losses, liabilities and expenses (including attorneys’ fees and costs)
arising out of or in connection with: (i) a claim alleging that use of the
Customer Data infringes the rights of, or has caused harm to, a third party;
(ii) a claim, which if true, would constitute a violation by you of your
representations and warranties; or (iii) a claim arising from the breach by you
or your Users of this Agreement, provided in any such case that salesforce.com
(a) gives written notice of the claim promptly to you; (b) gives you sole
control of the defense and settlement of the claim (provided that you may not
settle or defend any claim unless you unconditionally release salesforce.com of
all liability and such settlement does not affect salesforce.com’s business or
Service); (c) provides to you all available information and assistance; and (d)
has not compromised or settled such claim.

Salesforce.com shall indemnify and hold you and your parent organizations,
subsidiaries, affiliates, directors, employees, attorneys and agents harmless
from and against any and all claims, costs, damages, losses, liabilities and
expenses (including attorneys’ fees and costs) arising out of or in connection
with: (i) a claim alleging that the Service directly infringes a copyright, a
U.S. patent issued as of the Effective Date, or a trademark of a third party;
(ii) a claim, which if true, would constitute a violation by salesforce.com of
its representations and warranties; or (iii) a claim arising from breach of this
Agreement by salesforce.com; provided that you (a) promptly give notice of the
claim to salesforce.com; (b) give salesforce.com sole control of the defense and
settlement of the claim (provided that salesforce.com may not settle or defend
any claim unless it unconditionally releases you of all liability); (c) provide
to salesforce.com all available information and assistance; and (d) have not
compromised or settled such claim. Salesforce.com shall have no indemnification
obligation, and you shall indemnify salesforce.com pursuant to this Agreement,
for claims arising from any infringement arising from the combination of the
Service with any of your products, service, hardware or business process(s).

15. Disclaimer of Warranties

SALESFORCE.COM AND ITS LICENSORS MAKE NO REPRESENTATION, WARRANTY, OR GUARANTEE
AS TO THE RELIABILITY, TIMELINESS, QUALITY, SUITABILITY, TRUTH, AVAILABILITY,
ACCURACY OR COMPLETENESS OF THE SERVICE OR ANY CONTENT. SALESFORCE.COM AND ITS
LICENSORS DO NOT REPRESENT OR WARRANT THAT (A) THE USE OF THE SERVICE WILL BE
SECURE, TIMELY, UNINTERRUPTED OR ERROR-FREE OR OPERATE IN COMBINATION WITH ANY
OTHER HARDWARE, SOFTWARE, SYSTEM OR DATA, (B) THE SERVICE WILL MEET YOUR
REQUIREMENTS OR EXPECTATIONS, (C) ANY STORED DATA WILL BE ACCURATE OR RELIABLE,
(D) THE QUALITY OF ANY PRODUCTS, SERVICES, INFORMATION, OR OTHER MATERIAL
PURCHASED OR OBTAINED BY YOU THROUGH THE SERVICE WILL MEET YOUR REQUIREMENTS OR
EXPECTATIONS, (E) ERRORS OR DEFECTS WILL BE CORRECTED, OR (F) THE SERVICE OR THE
SERVER(S) THAT MAKE THE SERVICE AVAILABLE ARE FREE OF VIRUSES OR OTHER HARMFUL
COMPONENTS. THE SERVICE AND ALL CONTENT IS PROVIDED TO YOU STRICTLY ON AN
“AS-IS” BASIS. ALL CONDITIONS, REPRESENTATIONS AND WARRANTS, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, ARE HEREBY DISCLAIMED TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW BY SALESFORCE.COM AND ITS LICENSORS.

16. Internet Delays

SALESFORCE.COM’S SERVICES MAY BE SUBJECT TO LIMITATIONS, DELAYS, AND OTHER
PROBLEMS INHERENT IN THE USE OF THE INTERNET AND ELECTRONIC COMMUNICATIONS.
SALESFORCE.COM IS NOT RESPONSIBLE FOR ANY DELAYS, DELIVERY FAILURES, OR OTHER
DAMAGE RESULTING FROM SUCH PROBLEMS.

--------------------------------------------------------------------------------




17. Limitation of Liability

IN NO EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY EXCEED THE AMOUNTS ACTUALLY
PAID BY AND/OR DUE FROM YOU IN THE TWELVE (12) MONTH PERIOD IMMEDIATELY
PRECEDING THE EVENT GIVING RISE TO SUCH CLAIM. IN NO EVENT SHALL EITHER PARTY
AND/OR ITS LICENSORS BE LIABLE TO ANYONE FOR ANY INDIRECT, PUNITIVE, SPECIAL,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR OTHER DAMAGES OF ANY TYPE OR KIND
(INCLUDING LOSS OF DATA, REVENUE, PROFITS, USE OR OTHER ECONOMIC ADVANTAGE)
ARISING OUT OF, OR IN ANY WAY CONNECTED WITH THIS SERVICE, INCLUDING BUT NOT
LIMITED TO THE USE OR INABILITY TO USE THE SERVICE, OR FOR ANY CONTENT OBTAINED
FROM OR THROUGH THE SERVICE, ANY INTERRUPTION, INACCURACY, ERROR OR OMISSION,
REGARDLESS OF CAUSE IN THE CONTENT, EVEN IF THE PARTY FROM WHICH DAMAGES ARE
BEING SOUGHT OR SUCH PARTY’S LICENSORS HAVE BEEN PREVIOUSLY ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

18. Additional Rights

Certain states and/or jurisdictions do not allow the exclusion of implied
warranties or limitation of liability for incidental, consequential or certain
other types of damages, so the exclusions set forth above may not apply to you.

19. Local Laws and Export Control

This site provides services and uses software and technology that may be subject
to United States export controls administered by the U.S. Department of
Commerce, the United States Department of Treasury Office of Foreign Assets
Control, and other U.S. agencies and the export control regulations of
Switzerland and the European Union. The user of this site (“User”) acknowledges
and agrees that the site shall not be used, and none of the underlying
information, software, or technology may be transferred or otherwise exported or
re-exported to countries as to which the United States, Switzerland and/or the
European Union maintains an embargo (collectively, “Embargoed Countries”), or to
or by a national or resident thereof, or any person or entity on the U.S.
Department of Treasury’s List of Specially Designated Nationals or the U.S.
Department of Commerce’s Table of Denial Orders (collectively, “Designated
Nationals”). The list of Embargoed Countries and Designated Nationals are
subject to change without notice. By using the Service, you represent and
warrant that you are not located in, under the control of, or a national or
resident of an Embargoed Country or Designated National. You agree to comply
strictly with all U.S. Swiss and European Union export laws and assume sole
responsibility for obtaining licenses to export or re-export as may be required.

The site may use encryption technology that is subject to licensing requirements
under the U.S. Export Administration Regulations, 15 C.F.R. Parts 730-774 and
Council Regulation (EC) No. 1334/2000

Salesforce.com and its licensors make no representation that the Service is
appropriate or available for use in other locations. If you use the Service from
outside the United States of America, Switzerland and/or the European Union, you
are solely responsible for compliance with all applicable laws, including
without limitation export and import regulations of other countries. Any
diversion of the Content contrary to United States, Swiss or European Union
(including European Union Member States) law is prohibited. None of the Content,
nor any information acquired through the use of the Service, is or will be used
for nuclear activities, chemical or biological weapons, or missile projects,
unless specifically authorized by the United States government or appropriate
European body for such purposes.

--------------------------------------------------------------------------------




20. Notice

Salesforce.com may give notice by means of a general notice on the Service,
electronic mail to your e-mail address on record in salesforce.com’s account
information, or by written communication sent by first class mail or pre-paid
post to your address on record in salesforce.com’s account information. Such
notice shall be deemed to have been given upon the expiration of 48 hours after
mailing or posting (if sent by first class mail or pre-paid post) or 12 hours
after sending (if sent by email). You may give notice to salesforce.com (such
notice shall be deemed given when received by salesforce.com) at any time by any
of the following: letter sent by confirmed facsimile to salesforce.com at the
following fax numbers (whichever is appropriate): (415) 901-7040 (for U.S.
Customers) or +353 1 2723501 (for Non-U.S./Japan Customers); letter delivered by
nationally recognized overnight delivery service or first class postage prepaid
mail to salesforce.com at the following addresses (whichever is appropriate):
Salesforce.com, Inc., The Landmark @ One Market, Suite 300, San Francisco, CA
94105; or salesforce.com Sàrl, Ch. De la Dent d’Oche, CH1024 Ecublens,
Switzerland. In either case, addressed to the attention of: Chief Financial
Officer.

21. Modification to Terms

Salesforce.com reserves the right to modify the terms and conditions of this
Agreement or its policies relating to the Service at any time, effective upon
posting of an updated version of this Agreement on the Service. You are
responsible for regularly reviewing this Agreement. Continued use of the Service
after any such changes shall constitute your consent to such changes.

22. Assignment; Change in Control

This Agreement may not be assigned by you without the prior written approval of
salesforce.com but may be assigned without your consent by salesforce.com to (i)
a parent or subsidiary, (ii) an acquirer of assets, or (iii) a successor by
merger. Any purported assignment in violation of this section shall be void. Any
actual or proposed change in control of you that results or would result in a
direct competitor of salesforce.com directly or indirectly owning or controlling
50% or more of you shall entitle salesforce.com to terminate this Agreement for
cause immediately upon written notice.

23. General

With respect to Customers in North, Central or South America (including the
Caribbean), this Agreement shall be governed by California law and controlling
United States federal law, without regard to the choice or conflicts of law
provisions of any jurisdiction, and any disputes, actions, claims or causes of
action arising out of or in connection with this Agreement or the Service shall
be subject to the exclusive jurisdiction of the state and federal courts located
in San Francisco, California. With respect to Customers located in Europe, the
Middle East or Africa, this Agreement shall be governed by the laws of
Switzerland, without regard to choice or conflicts of law provisions of any
jurisdiction, and any disputes, actions, claims or causes of action arising out
of or in connection with this Agreement or the Service shall be subject to the
exclusive jurisdiction of the courts of Switzerland. With respect to Customers
located in Asia, Australia, New Zealand and the Pacific islands (but not
Customers located in Japan), this Agreement shall be governed by the laws of
Singapore, without regard to the choice or conflicts of law provisions of any
jurisdiction, and any disputes, actions, claims or causes of action arising out
of or in connection with this Agreement or the Service shall be subject to the
exclusive jurisdiction of the courts of Singapore. Unless otherwise provided by
salesforce.com in its discretion, Customers in Japan shall be governed by the
Japanese language version of this Agreement accessible through
http://www.salesforce.com/jp/. No text or information set forth on any other
purchase order, preprinted form or document (other than an Order Form, if
applicable) shall add to or vary the terms and conditions of this Agreement. If
any provision of this Agreement is held by a court of competent jurisdiction to
be invalid or unenforceable, then such provision(s) shall be construed, as
nearly as possible, to reflect the intentions of the invalid or unenforceable
provision(s), with all other provisions remaining in full force and effect. No
joint venture, partnership, employment, or agency relationship exists between
you and salesforce.com as a result of this agreement or use of the Service. The
failure of salesforce.com to enforce any right or provision in this Agreement
shall not constitute a waiver of such right or provision unless acknowledged and
agreed to by salesforce.com in writing. The Agreement, together with any
applicable Order Form, comprises the entire agreement between you and
salesforce.com and supersedes all prior or contemporaneous negotiations,
discussions or agreements, whether written or oral, between the parties
regarding the subject matter contained herein.

--------------------------------------------------------------------------------




24. Definitions

As used in this Agreement and in any Order Forms now or hereafter associated
herewith: “Agreement” means these online terms of use, any Order Forms, whether
written or submitted online via the Online Order Center, and any materials
available on the salesforce.com website specifically incorporated by reference
herein, as such materials, including the terms of this Agreement may be updated
by salesforce.com from time to time in its sole discretion; “Content” means the
audio and visual information, documents, software, products and services
contained or made available to you in the course of using the Service; “Customer
Data” means any data, information or material provided or submitted by you to
the Service in the course of using the Service; “Effective Date” means the
earlier of the date this Agreement is accepted by selecting the “I Accept”
option presented on the screen after this Agreement is displayed or the date you
begin using the Service; “Initial Term” means the contract term, beginning on
the contract start date and ending on the contract end date, specified on the
applicable Order Form; “Intellectual Property Rights” means unpatented
inventions, patent applications, patents, design rights, copyrights, trademarks,
service marks, trade names, domain name rights, mask work rights, know-how and
other trade secret rights, and all other intellectual property rights,
derivatives thereof, and forms of protection of a similar nature anywhere in the
world; "License Administrator(s)" means those Users designated by you who are
authorized to purchase licenses online using the Online Order Center or by
executing written Order Forms and to create User accounts and otherwise
administer your use of the Service; "License Term(s)" means the period(s) during
which a specified number of Users are licensed to use the Service pursuant to
the Order Form(s); "Order Form(s)" means the form evidencing the Initial
subscription for the Service and any subsequent order forms submitted online or
In written form, specifying, among other things, the number of licenses and
other services contracted for, the applicable fees, the billing period, and
other charges as agreed to between the parties, each such Order Form to be
Incorporated Into and to become a part of this Agreement (in the event of any
conflict between the terms of this Agreement and the terms of any such Order
Form, the terms of this Agreement shall prevail); "Online Order Center" means
salesforce.com's online application that allows the License Administrator
designated by you to, among other things, add additional Users to the Service;
"salesforce.com" means collectively salesforce.com, Inc., a Delaware
corporation, having its principal place of business at The Landmark @ One
Market, Suite 300, San Francisco, California 94105 and salesforce.com Sàrl, a
limited liability company, having its registered office at Ch. De la Dent
d’Oche, CH1024 Ecublens, Switzerland; "Salesforce.com Technology” means all of
salesforce.com's proprietary technology (including software, hardware, products,
processes, algorithms, user interfaces, know-how, techniques, designs and other
tangible or intangible technical material or Information) made available to you
by salesforce.com in providing the Service; "Service(s)" means the specific
edition of salesforce.com's online customer relationship management, billing,
data analysis, or other corporate ERP services identified during the ordering
process, developed, operated, and maintained by salesforce.com, accessible via
http://www.salesforce.com or another designated web site or IP address, or
ancillary online or offline products and services provided to you by
salesforce.com, to which you are being granted access under this Agreement,
including the Saleforce.com Technology and the Content; "User(s)" means your
employees, representatives, consultants, contractors or agents who are
authorized to use the Service and have been supplied user identifications and
passwords by you (or by salesforce.com at your request).

--------------------------------------------------------------------------------




Questions or Additional Information:

If you have questions regarding this Agreement or wish to obtain additional
information, please send an e-mail to info@salesforce.com or
info@emea.salesforce.com (EMEA).

--------------------------------------------------------------------------------